Exhibit 10.1 NOMINATION AND STANDSTILL AGREEMENT This NOMINATION AND STANDSTILL AGREEMENT (the “ Agreement ”) is made as of March 21, 2014 by and among Vitacost.com, Inc., a corporation organized and existing under the laws of the State of Delaware (the “ Company ”), the persons and entities listed on Exhibit A hereto (collectively, the “ Osmium Group ”), Jeffrey Horowitz, Great Hill Equity Partners III, L.P., Great Hill Equity Partners IV, L.P. and Great Hill Investors, LLC. In consideration of the covenants and promises set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: AGREEMENT 1. Certain Definitions . Unless the context otherwise requires, the following terms, for all purposes of this Agreement, shall have the meanings specified in this Section 1: “ Acceptable Person ” shall have the meaning set forth in Section 2.3 below. “ Affiliate ” shall have the meaning set forth in Rule 12b-2 of the rules and regulations promulgated under the Exchange Act; provided , however , that for purposes of this Agreement, the Osmium Group and their Affiliates, on the one hand, and the Company and its Affiliates, on the other, shall not be deemed to be “ Affiliates ” of one another. The “Independent Designee” shall not be deemed an Affiliate of the Osmium Group solely as a result of the Company and the Osmium Group entering into this Agreement and the operation hereof. “
